Citation Nr: 1623505	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating greater than 20 percent for osteoarthritis of the left ankle as of November 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In November 2011 the Veteran testified before the Board at a videoconference hearing.  A transcript of the hearing is associated with the claims folder.  

In a February 2014 decision the Board granted a 20 percent rating for the left ankle disability prior to November 11, 2011, based on that being the date he was scheduled to have surgery on the ankle, and remanded the period from November 11, 2011, to the RO for further development.  Such has been accomplished and this matter is returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Because of due process issues that have arisen, the Board finds that it is necessary to again remand this matter.  The RO is noted to have advised the Veteran that it would no longer be addressing his increased rating claim for the left ankle disability in a June 2014 letter that also notified him that it was implementing the Board's partial grant of an increased rating for the period prior to November 11, 2011.  Nevertheless the RO scheduled a VA examination in June 2014 which the Veteran declined to attend according to a July 2014 Report of General Information.  Thus, the RO issued a supplemental statement of the case in July 2014 which noted his failure to report to the scheduled examination; however, the RO completely overlooked the report of a January 2014 VA examination which addressed his left ankle disorder.  See Virtual VA document entered March 18, 2014.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2015).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal. 38 C.F.R. § 19.37(a)  (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2015), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.  Additionally, it should be noted that provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013.)

Here, because the RO has failed to consider this January 2014 VA examination, a remand is appropriate so that an SSOC may be issued that considers this important evidence.  Additionally it does appear that the evidence development appears to have been suspended after the RO issued the June 2014 letter advising that it would not address the claim further, in spite of the fact that the Board's grant did not grant his claim in full.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The most recent medical evidence obtained that pertains to the left ankle disability is noted to contain records no later than December 2012.  

Thus, the Board finds that an attempt should be made to obtain more recent records addressing the left ankle disability.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for the left ankle disability since November 11, 2011, to include the dates of any such treatment.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.  If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.  If any pertinent records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  

2.  Thereafter following any additional development, to include obtaining a new VA examination if the evidence obtained suggests a worsening of symptoms, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since a July 2014 supplemental statement of the case, as well as the January 2014 VA examination that had not been previously addressed.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




